George Rose Smith, Justice. This is an appeal from the trial court’s denial of Ghent’s second petition for postconviction relief under Rule 37.2. According to this second petition, in 1976 Ghent and another man, wearing stocking masks, entered the home of Gale Stuart and robbed Stuart and his son Brett of $430 in cash and of firearms, watches, and liquor. Upon a plea of guilty to two charges of aggravated robbery, one charge of burglary, and one charge of theft of property, Ghent was sentenced to 40 years’ confinement upon each charge of aggravated robbery, 5 years upon the charge of burglary, and 5 years upon the charge of theft, all the sentences to run concurrently. Ghent’s first petition for postconviction relief alleged that the court accepted his pleas of guilty without adequately explaining his rights and that he received ineffective assistance of counsel in that his attorney coerced his pleas of guilty. The trial judge denied the first petition, without a hearing, on the basis of the record. We agree with that conclusion, but in any event the merits of the first petition for postconviction relief are not now before us, because there was no appeal from the court’s denial of the petition. Rule 37.2 (b) provides that any grounds for relief finally adjudicated in the original proceedings or in any other postconviction proceedings may not be the basis for a subsequent petition. The trial court’s order denying the first petition became a final adjudication when no appeal was taken. Ghent is therefore precluded from arguing the merits of the first petition in connection with his appeal from the trial court’s denial of his second petition. The second petition alleges that the original charges were unwarranted in that the State alleged two offenses of aggravated robbery arising out of a single transaction or course of conduct. Ghent’s brief, however, recognizes that essentially the same contention was rejected by our decision in Britt v. State, 261 Ark. 488, 549 S.W. 2d 84 (1977). The statute has not been changed since that decision, and we see no reason to reach the opposite conclusion in the case at bar. Affirmed. Byrd, J., dissents in part. Purtle, J., dissents. Hickman, J., not participating.